UNPUBLISHED

                UNITED STATES COURT OF APPEALS
                    FOR THE FOURTH CIRCUIT


                                No. 20-7860


UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

         v.

ALDRIDGE ROBINSON,

              Defendant - Appellant.



                                No. 20-7861


UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

         v.

CHESTER LAMAR WHEELESS,

              Defendant - Appellant.



                                No. 20-7862


UNITED STATES OF AMERICA,

              Plaintiff - Appellee,
          v.

JOSHUA FORREST WAGNER,

               Defendant - Appellant.



                                 No. 20-7867


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

DAVID MICHAEL WESLEY, JR.,

               Defendant - Appellant.



                                 No. 20-7871


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

MICHAEL JAVON SPENCER,

               Defendant - Appellant.



                                 No. 20-7892


UNITED STATES OF AMERICA,


                                        2
                     Plaintiff - Appellee,

              v.

JOSEPH OSCAR PRICE,

                     Defendant - Appellant.



                                       No. 21-6004


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DWIGHT SHERROD TAYLOR,

                     Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:14-cr-00103-FL-1; 5:16-cv-00570-FL;
5:13-cr-00238-FL-1; 5:16-cv-00567-FL; 5:08-cr-00329-FL-4; 5:15-cv-00188-FL; 5:08-cr-
00328-FL-2; 5:16-cv-00562-FL; 5:10-cr-00196-FL-4; 5:17-cv-00041-FL; 5:09-cr-00322-
FL-2; 5:16-cv-00354-FL; 5:10-cr-00196-FL-1; 5:16-cv-00142-FL)


Submitted: May 25, 2021                                            Decided: May 27, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Eric Joseph Brignac, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Raleigh, North Carolina, for Appellants. David A. Bragdon,

                                              3
Assistant United States Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, Michael Gordon James, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            4
PER CURIAM:

       In these consolidated appeals, Appellants Aldridge Robinson, Chester Lamar

Wheeless, Joshua Forrest Wagner, David Michael Wesley, Jr., Michael Javon Spencer,

Joseph Oscar Price, and Dwight Sherrod Taylor seek to appeal the district court’s orders

denying relief on their 28 U.S.C. § 2255 motions challenging their convictions under 18

U.S.C. § 924(c) in light of United States v. Davis, 139 S. Ct. 2319 (2019). The orders are

not appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district

court denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists could find the district court’s assessment of the constitutional claims

debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the motion states a debatable claim of

the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). We have independently reviewed the

records and conclude that the Appellants have not made the requisite showing.

Accordingly, we deny their motions for a certificate of appealability and dismiss the

appeals.

       In No. 21-6004, Taylor also appeals the denial of his motions for reduction of

sentence under Section 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.

5194, 5222, and for compassionate release or release to home confinement, as well as the

                                              5
denial of his motion for reconsideration. We have reviewed the record and the district

court’s opinion with respect to these issues and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Taylor, No. 5:10-cr-196-

FL-1 (E.D.N.C. Oct. 27, 2020 & Dec. 29, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      DISMISSED IN PART,
                                                                      AFFIRMED IN PART




                                              6